Russell, C. J.
I dissent from the judgment of affirmance, without any reference to the evidence in this case. In my opinion the law guarantees to every one accused in a criminal trial twelve qualified jurors. This is an essential prerequisite to a trial. Even in a civil case (Georgia Railroad Co. v. Cole, 73 Ga. 713), this court held that “A jury composed of men who are not lawful men . . can not render a lawful verdict; . . and although the verdict may be in accordance with the facts, and such as a lawful jury should have rendered, yet it is no verdict, and the court did right to set it aside.” The rule of the common law, that jurors must be omni exceptions majores, still prevails. In my opinion, the opinion of witnesses at a hearing before the court as to the qualification of a juror upon motion for new trial can not supersede the judgment of a court of lunacy which has not been set aside in accordance with law, or rebut the presumption that follows from that judgment.